FILED
                            NOT FOR PUBLICATION                              APR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC CHARLES RODNEY K’NAPP,                       No. 14-16243

               Plaintiff - Appellant,             D.C. No. 1:12-cv-01895-LJO-MJS

  v.
                                                  MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS & REHABILITATION;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Eric Charles Rodney K’napp appeals pro se from

the district court’s judgment dismissing his action alleging federal claims related to

the conditions of his confinement. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion a dismissal for failure to comply with an

order to file an amended complaint that comports with Federal Rule of Civil

Procedure 8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing K’napp’s action

because, after being warned of the possibility of dismissal, Knapp filed another

complaint that was not in compliance with the district court’s order and Rule 8.

See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (setting forth factors

relevant to dismissal for failure to comply with a court order, and explaining that,

although dismissal is a harsh penalty, a district court’s dismissal should not be

disturbed unless there is a “definite and firm conviction that the court below

committed a clear error of judgment in the conclusion it reached upon a weighing

of the relevant factors” (citations and internal quotation marks omitted)); see also

McHenry, 84 F.3d at 1177 (Rule 8 requires that each averment of a pleading be

simple, concise, and direct, stating which defendant is liable to the plaintiff for

which wrong).

      We reject K’napp’s contentions that he was not required to comply with the

magistrate judge’s orders, and that the district court judge and magistrate judge

demonstrated bias and failed to consider his pro se status.

      We do not consider arguments and allegations raised for the first time on


                                           2                                     14-16243
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                  14-16243